CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 15 to Registration Statement No. 333-174323 and Amendment No. 17 to Registration statement No. 811-22558 on Form N-1A of our report dated February 26, 2015, relating to the financial statements and financial highlights of Brookfield Global Listed Infrastructure Fund, Brookfield Global Listed Real Estate Fund, Brookfield U.S. Listed Real Estate Fund, and Brookfield Real Assets Securities Fund, each a series of Brookfield Investment Funds, appearing in the Annual Report on Form N-CSR of the Trust for the year ended December 31, 2014, and to the references to us under the headings "Financial Highlights" in each of the Prospectuses, and "Independent Registered Public Accounting Firm" and “Financial Statements” in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Philadelphia, Pennsylvania April 27, 2015
